Per Curiam.
During the progress of the oral argument, appellants’ counsel, in response to a question by the court, admitted that the controversy had ceased. We have uniformly held that we will not consider cases where nothing but moot or abstract questions are involved. State ex rel. Scottish-American Mtg. Co. v. Meacham, 17 Wash. 429, 50 Pac. 52; State ex rel. Land v. Christopher, 32 Wash. 59, 72 Pac. 709; Lamona v. Odessa State Bank, 35 Wash. 113, 76 Pac. 534; Jones v. Miller, 35 Wash. 499, 77 Pac. 811; Smith v. Palmer, 38 Wash. 276, 80 Pac. 460; Stevens v. Jones, 40 Wash. 484, 82 Pac. 754; Wilson v. Fraser, 67 Wash. 347, 121 Pac. 829. In the case last cited, we said:
*193“Courts will not concern themselves with academic questions, nor hear and determine abstract questions of law in order to determine as between the parties who shall pay the costs. This rule is so well settled we content ourselves with simply citing the authorities sustaining it;”
citing authorities.
Following the uniform practice in these cases, the appeal will be dismissed.